 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONDALEE MORRIS,                                   No. 2:19-cv-661-TLN-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    DAVID BAUGHMAN,
15                        Respondent.
16

17           Petitioner is a state prisoner proceeding without counsel. This action was opened when he

18   filed a “petition for writ of habeas corpus” alleging various procedural shortcomings in prison

19   disciplinary proceedings. ECF No. 1. The “petition,” which exceeds three-hundred pages, begins

20   with the standard habeas petition form. ECF No. 1 at 1-8. The substance of petitioner’s claims,

21   however, are found on pages attached thereto. In those pages, plaintiff unequivocally states that

22   he is “stating a claim under 42 U.S.C. § 1983.” E.g., id. at 9, 26. He names various defendant

23   correctional officers and, in addition to expungement of his disciplinary convictions, seeks

24   monetary damages. E.g., id. at 25. Also absent from the “petition” is an indication of the

25   contours of petitioner’s sentence. Without that information, the court cannot determine whether

26   restoration of plaintiff’s good-time credits will necessarily result in a speedier release – a

27   determination which bears on the propriety of bringing his claims in a habeas petition.

28   /////
 1          Based on the foregoing, it is unclear whether petitioner intended to file an application for
 2   writ of habeas corpus pursuant to 28 U.S.C. § 2254 or a civil rights complaint pursuant to 42
 3   U.S.C. § 1983. Habeas petitions and civil rights complaints provide exclusive vehicles for relief
 4   and may not be pursued concurrently in a single action. See Nettles v. Grounds, 830 F.3d 922,
 5   931 (9th Cir. 2016) (holding that if a state prisoner’s claim would not necessarily lead to
 6   immediate or speedier release, it may not be brought in habeas corpus but must be brought, if at
 7   all, under § 1983).
 8          Accordingly, it is hereby ORDERED that:
 9          1. Within 30 days of the date of service of this order, plaintiff shall indicate whether he
10   intends to pursue this action as a habeas petition or a civil rights complaint under 42 U.S.C.
11   § 1983.
12          2. If plaintiff intends to pursue his current claims as part of a habeas petition, he should
13   indicate (in his response to this order) whether he is serving a determinate sentence – whereby the
14   restoration of credits would necessarily shorten the length of his confinement – or an
15   indeterminate sentence.
16          3. Failure to comply with this order may result in a recommendation that this action be
17   dismissed for failure to prosecute.
18   DATED: July 17, 2019.
19

20

21

22

23

24

25

26

27

28
                                                       2
